DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response, filed 5/24/2021, has been entered and made of record. Claims 1-3,6-10,12,14-16,19, and 20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

In the claims, 

…

15. (Currently Amended) The image sensor of claim 9, wherein the second lower bit converter comprises a single-slope analog-to-digital converter.

…
Allowable Subject Matter
Claims 1-3,6-10,12,14-16,19, and 20 allowed, and the following is the Examiner’s statement of reasons for allowance: Independent claims 1 and 16 have been amended to recite the limitations of now-cancelled claims 5 and 18, respectively, which were deemed allowable in the Office action dated April 4, 2019. Therefore, the reasons for allowance of claims 1 and 16 can be found in the 4/4 action as the reasons for indicating allowable subject matter of now-cancelled claims 5 and 18, respectively. Independent claim 9 has been amended to recite the limitations of now-cancelled claims 5 and 18 with different scope but substantially embodying their allowable features. Claims 2,3,6-8,10,12,14,15,19, and 20 are allowed because they depend on either claim 1,9, or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/1/2021